No. DA 06-0048

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2007 MT 50N


CITY OF KALISPELL,

              Plaintiff and Respondent,

         v.

DAVID BRENTWOOD,

              Defendant and Appellant.




APPEAL FROM:        The District Court of the Eleventh Judicial District,
                    In and For the County of Flathead, Cause No. DC 2005-188C,
                    Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                    David Brentwood (pro se), Kalispell, Montana

              For Respondent:

                    Hon. Mike McGrath, Montana Attorney General, Jennifer Anders,
                    Assistant Attorney General, Helena, Montana

                    Richard Hickel, City Attorney, Kalispell, Montana


                                              Submitted on Briefs: September 20, 2006

                                                           Decided: February 21, 2007

Filed:

                  __________________________________________
                                     Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     David Brentwood (“Brentwood”) was involved in a traffic accident in Kalispell on

October 15, 2004, and was subsequently issued three citations. Following a trial in the

Kalispell Municipal Court, held on April 21, 2005, Brentwood was convicted of the

following offenses: (1) failing to yield the right-of-way at the entrance to a “through

highway,” in violation of § 61-8-341(1), MCA; (2) failing to remain at the scene of the

accident, in violation of § 61-7-104(1), MCA; and (3) operating his motor vehicle

without a valid policy of liability insurance in effect, in violation of § 61-6-301(4), MCA.

Consequently, the Municipal Court ordered Brentwood to pay fines and costs totaling

$815.00.

¶3     Shortly thereafter, Brentwood appealed to the District Court for the Eleventh

Judicial District, Flathead County. The District Court issued an Order affirming the three

convictions. Brentwood now appeals to this Court, claiming that the District Court erred

in rendering its Order. He appears pro se and raises fourteen issues for our review.

¶4     It is manifest on the face of the briefs and the record before us that this appeal is

without merit. Accordingly, we conclude that our decision in this case is appropriately


                                             2
rendered by memorandum opinion pursuant to Section I, Paragraph 3(d) of our 1996

Internal Operating Rules, as amended in 2003.

¶5     Given the hundreds of parties awaiting resolution of meritorious appeals, we will

not render a full written analysis of the numerous shortcomings in the instant arguments

challenging the District Court’s Order. Rather, we simply note the critical deficiency in

Brentwood’s appellate briefing.

¶6     Pursuant to M. R. App. P. 23(a)(4), an appellant must support his or her arguments

with citations to relevant legal authorities. Rolison v. Deaconess, 2005 MT 95, ¶ 20, 326
Mont. 491, ¶ 20, 111 P.3d 202, ¶ 20. Brentwood cites, inter alia, various Montana

statutes, the Federal Rules of Criminal Procedure, the Uniform District Court Rules,

cases from New Mexico, California, and Oklahoma, the Montana Constitution, and the

United States Constitution. However, he cites no relevant legal authority supporting his

claim that the District Court erred in fourteen separate respects.

¶7     We are consistently willing to make accommodations for pro se litigants by

relaxing the technical requirements which do not impact fundamental bases for appeal.

However, appellants ultimately have the burden of establishing error by a district court.

State v. Bailey, 2004 MT 87, ¶ 26, 320 Mont. 501, ¶ 26, 87 P.3d 1032, ¶ 26. Here,

Brentwood cannot demonstrate any error because he has failed to comply with M. R.

App. P. 23(a)(4).

¶8     Accordingly, we affirm the Order of the District Court.


                                                         /S/ PATRICIA COTTER



                                              3
We Concur:


/S/ KARLA M. GRAY
/S/ JIM RICE
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART




                          4